         Case 1:17-cv-10247-LTS Document 103 Filed 11/16/18 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

                                 )
LEE VARDAKAS, individually and on)
behalf of all others similarly situated,
                                 )
                                 )
     Plaintiff,                  )
                                 )
v.                               )                     Civil No. 17-10247-LTS
                                 )
AMERICAN DG ENERGY INC., JOHN N. )
HATSOPOULOS, GEORGE N.           )
HATSOPOULOS, et al.,             )
                                 )
     Defendants.                 )
                                 )

                                           JUDGMENT

                                       November 16, 2018

SOROKIN, J.

       Pursuant to the Court’s March 2, 2018, Order, Doc. No. 55, judgment of dismissal enters

as to Counts I and II.

       Pursuant to the Court’s November 16, 2018, Order, Doc. No. 101, judgment enters in

favor of the Defendants as to Counts III, IV, and V.

       Each side shall bear its own fees and costs.



                                                       SO ORDERED.


                                                       /s/ Leo T. Sorokin
                                                       Leo T. Sorokin
                                                       United States District Judge
